IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-87,910-01


                     EX PARTE JONATHAN STEVEN JONES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. FR 75641-A IN THE 426TH DISTRICT COURT
                               FROM BELL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to imprisonment.

        Applicant contends that he was denied his right to a direct appeal of the conviction through

no fault of his own. See Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98
S.W.3d 700 (Tex. Crim. App. 2003). Trial counsel has provided an affidavit, and the trial court has

entered findings of fact and recommends that a late appeal be granted. The findings and
                                                                                                      2

recommendation are supported by the habeas record and applicable law.

        Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. 75641 from the 264th District Court of Bell County. Applicant is ordered

returned to that time at which he may give a written notice of appeal so that he may then, with the

aid of counsel, obtain a meaningful appeal.

        Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues. Applicant’s remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App.1997).

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 23, 2018
Do not publish